Citation Nr: 1410770	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-27 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUES

1. Entitlement to an effective date earlier than April 14, 2009 for recognition of the Veteran's spouse as his dependent for compensation purposes. 

2.  Entitlement to retroactive recognition of the Veteran's children as his dependents for compensation purposes. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans






WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 Administrative Decision by the RO. 

In May 2011, the Veteran testified at a hearing held at the RO before a Hearing Officer.  A transcript of this hearing has been associated with the Veteran's claims folder.  


FINDINGS OF FACT

1. The RO requested that the Veteran submit a copy of his dependents' Social Security numbers, his marriage certificate, and his children's birth certificates in September 14, 1995 letters.  

2. In a March 1996 rating decision, the Veteran was granted service connection for migraine headaches, reactive airway disease, a nasal injury scar, and residuals of a right shoulder injury.  A combined 50 percent disability rating was assigned. 

3. The Veteran was advised of the RO's March 1996 decision and notified of his potential entitlement to additional benefits for dependent spouse and children in a letter of March 1996.

4. The Veteran is not shown to have filed a claim requesting that his spouse or children be added to his compensation award earlier than April 14, 2009.

5. The Veteran's children were either past the age of 23 or over the age of 18 and not attending school when he eventually submitted requisite information referable to their Social Security numbers and birth certificates. 


CONCLUSIONS OF LAW

1. The criteria for the assignment of an effective date earlier than April 14, 2009 for recognition of the Veteran's spouse as his dependent for the purpose of receiving additional compensation have not been met. 38 U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. §§ 3.204, 3.205, 3.400, 3.401 (2013).

2.  The criteria for retroactive recognition of the Veteran's children as his dependents for the purpose of receiving additional compensation have not been met. 38 U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. §§ 3.57, 3.204, 3.400, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board has considered the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002).  As will be discussed, however, this case is one in which the law is dispositive of the issue. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, VCAA is not applicable. See Manning v. Principi, 16 Vet.App. 534, 542-3 (2002) (holding that VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).  

Specifically, the United States Court of Appeals for Veterans Claims (the Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law. See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

Regardless, the Board notes that general due process considerations have been met. See 38 C.F.R. § 3.103 (2013).  The Veteran has been provided with pertinent law and regulations in the April 2010 Statement of the Case.  Both he and his representative have submitted arguments in support of the appeal.  The Veteran provided testimony before a Hearing Officer at the RO, but declined the opportunity to present argument at a hearing with the Board.  See the May 2010 VA Form 9.  

In addition, the Board has reviewed the record on appeal and finds that there remains pertinent, outstanding evidence regarding the issue on appeal.  Neither the Veteran nor his representative has argued otherwise.  

For these reasons, given the undisputed facts in this case, the Board finds that no further notification or development action is necessary in this case.   


Relevant law and regulations

Any veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for a spouse.  38 U.S.C.A. § 1115(1)(A) (West 2002).

An award of additional compensation payable to a veteran on account of marriage will be the latest of the: (1) claim date; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  See 38 C.F.R. § 3.401(b) (2013).  

The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action. See 38 C.F.R. § 3.401(b)(1).

Any person who applies for any VA compensation or pension benefit shall furnish VA with the Social Security number of any dependent upon whom the application is based.  VA shall deny an application for compensation or pension to any person who fails to furnish VA with a requested Social Security number. The application may be reconsidered if the Veteran subsequently furnishes VA with the Social Security number. See 38 U.S.C.A. § 5101(c) (West 2002); 38 C.F.R. § 3.205 (2013).

The term "child" is defined, for purposes of veterans' benefits, as an unmarried person who is a legitimate child who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.57 (2013).


Factual background

In September 1995, the Veteran filed a claim seeking service connection for multiple disabilities.  On September 14, 1995, the RO mailed a letter to the Veteran requesting that he provide his dependents' Social Security numbers.  A separate letter sent on September 14, 1995 requested that the Veteran provide a copy of his marriage license and the birth certificates for his children.  He did not respond to these letters.

In March 1996, the RO granted service connection for sinusitis with migraine headaches, rated as 30 percent disabling; a nasal injury scar, rated as 10 percent disabling; the residuals of a right shoulder injury, rated as 10 percent disabling; and reactive airways disease, rated as 10 percent disabling.  The Veteran's combined disability rating was 50 percent.

A notification letter attached to the March 1996 rating decision included a section titled: "How to Complete Your Claim for Dependents."  This section informed the Veteran that the information he sent about his dependents was incomplete and that he would need to submit additional information before he could receive additional compensation.  

The letter notified the Veteran of what information was missing and types of information he needed to submit.  Finally, this letter noted that the evidence must be received within one year of the RO's original September 1995 request in order for him to receive "back pay."  The claims file indicates that no response was received from the Veteran within one year. 

Pursuant to the Veteran's change in address, his claim file was permanently transferred from the RO in Chicago, Illinois to the one in Milwaukee, Wisconsin in May 2009.  

In April 2009, the Veteran, through his representative, submitted a Declaration of Status of Dependents form along with his marriage certificate, his children's birth certificates, and divorce decrees from his wife's former marriages.  

In a June 2009 letter, the Veteran was notified that his spouse was being added as a dependent effective on April 14, 2009, the date that he submitted evidence of marriage.  The Veteran was also notified that his children could not be counted as dependents because they were either over the age of 23 or over the age of 18 with no evidence that they were attending school.   



Discussion

The Veteran is seeking an effective date earlier than April 14, 2009 for the recognition of his spouse as his dependent and retroactive compensation for his children. 

At the heart of this appeal is the Veteran's assertion that he had responded to the RO's September 1995 and March 1996 requests for information within the necessary time frame, but these documents were either lost or not recorded.  He further stated that, because his original claim was processed by the RO in Chicago and jurisdiction of his claim was transferred to the RO in Milwaukee, it was possible that there was "a second claims" file or additional information that had remained in Chicago. 

The Court has ruled that there is a 'presumption of regularity' under which it is presumed that Government officials have properly discharged their official duties. See Butler v. Principi, 244 F.3d 1337, 1340 (2001).  

Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet.App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); See also Schoolman v. West, 12 Vet. App. 307, 310 (1999) ('clear evidence to the contrary' is required to rebut the presumption of regularity, i.e., the presumption that the notice was sent in the regular course of government action.').

Although the Board has considered the Veteran's argument and the testimony of him and his spouse at the May 2011 hearing, such statements alone are not sufficient to rebut the presumption of administrative regularity.  

The Veteran and his representative have not pointed to any specific evidence to support the Veteran's assertions that he had submitted the required materials at the required time.  His statements that he no longer has the VA Form 21-4138 that was mailed to him in March 1996 also lacks sufficient probative weight to rebut the presumption. 

In addition, the Board has considered the Veteran's allegation that, since his claim was originally processed by the RO in Chicago, and subsequently transferred to the RO in Milwaukee, it was possible that there was a second folder or additional information that remained at the Chicago RO.  

Upon review, the presumption of administrative regularity applies to this situation as well.  The Veteran has provided no evidence to rebut the presumption other than his own statements that lack probative value.  

Further, the Board notes that the Veteran's entire claims file was transferred to the Milwaukee RO in 2004, eight years after he claims to have submitted the requested information. There is no evidence that the Chicago RO created a separate claims folder for the information the Veteran submitted regarding his dependents. 

Thus, the Board finds that no clear evidence has been presented to rebut the presumption of administrative regularity.  The statements from the Veteran and his spouse that the records were mailed in 1996 are unpersuasive, given  that it was more than ten years before the Veteran actually took any steps to obtain the benefits in question.  It is therefore presumed that the RO would have associated any mail from the Veteran with his claims file.

With regard to the regulatory criteria, as noted, the effective date for adding a dependent to a compensation award is the latest of the following: (1) the date of claim, which is the date of the veteran's marriage if the evidence of the event is received within one year of the event (§ 3.401(b)(1)(i)) and otherwise is date notice is received of the dependent's existence, if evidence is received within one year of the VA's request (§ 3.401(b)(1)(ii)); (2) the date dependency arises (§ 3.401(b)(2)); (3) the effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating (§ 3.401(b)(3)); or (4) the date of commencement of the veteran's award (§ 3.401(b)(4)).

With respect to (1), because the Veteran's August 1985 marriage pre-dated VA's receipt of his original claim by ten years, the date of claim could not be date of his marriage.  See 38 C.F.R. § 3.401(b)(1).  

Furthermore, the Board notes that the Veteran was not service connected for any disabilities at the time of his marriage, let alone in receipt of a combined disability rating of 30 percent or more.  

While the Veteran indicated that he was married in his original September 1995 claim, he did not respond to VA's request for additional information or submit evidence of his marriage prior to April 14, 2009. 

With respect to (2), the fact of dependency was established on April 14, 2009, when the Veteran submitted the requested copy of his marriage license and his children's Social Security numbers.  See 38 C.F.R. §§ 3.204, 3.205(a)(7) (2014).  This was the Veteran's first response to the RO's September 1995 request for proof of dependency.  

Similarly, with respect to (3) and (4), the effective date of the qualifying disability rating and the date of commencement of the Veteran's award was September 1, 1995.  

Letters sent to the Veteran on September 14, 1995 along with the award notification letter sent to him on March 11, 1995, requested the Veteran provide additional information and advised him of his potential entitlement to additional compensation.  However, he did not submit evidence of dependency within a year from the date of those letters, as required by law.  See 38 C.F.R. §§ 3.205, 3.401(b)(3) & (4).

Under these circumstances, the date of entitlement under section 3.401(b) is the date dependency arose.  This is April 14, 2009, when the Veteran first responded to the RO's request for information and provided valid proof marriage and the social security numbers of his dependent children. 

It is true that the Veteran provided the names and age of his dependent children in his original September 1995 claim. However, the regulation makes it clear that "a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits." 38 C.F.R. § 3.204.  

While the Veteran's September 1995 claim also indicated that he had been married since 1984, VA regulations require proof of marriage beyond the unsupported assertion contained in the September 1995 claim.  See 38 C.F.R. § 3.205.

In short, the RO was not obligated to begin paying additional benefits for the Veteran's wife r children based solely on the information provided on the September 1995 claim.  The Veteran was required to follow through by providing specific information.  The Veteran did not do this within the applicable time period for the receipt of dependent benefits.  

Moreover, when the Veteran provided the requested information in June 2009, his children were either over the age of 23 or over the age of 18 with no evidence of ongoing education. See 38 C.F.R. § 3.57.

In conclusion, the law provides that when dependency evidence is not received within the one-year time period, the effective date shall be the date of receipt of the claim. See 38 C.F.R. §§ 3.400, 3.401(b).  

In this case, the Veteran's claim requesting entitlement to additional benefits based on his having dependent spouse and children, with proper evidence of such dependency, was not received any earlier than April 14, 2009.  

Accordingly, for these reasons, the Veteran's appeal must be denied on the basis of lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).





ORDER

An earlier effective date for additional compensation based on recognition of his spouse as his dependent is denied by law.

Additional compensation based on retroactive recognition of his children as his dependents is denied by law.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


